Order and judgment of the Supreme Court (one paper), New York County (John A. K. Bradley, J.), entered on September 8,1983, dismissing the petition of the New York Horse & Carriage Association pursuant to CPLR article 78, which sought to prohibit, enjoin, restrain and declare illegal the actions of the respondent, the New York City Department of Parks and Recreation, pursuant to which petitioner’s horse-drawn cabs were barred from operating on the *1012roadways in Central Park, as well as on designated pathways, when those roadways are closed to motor vehicle traffic, unless the owners of such horse-drawn cabs obtain a permit from the Department of Parks and Recreation, with new rules and regulations as a part of such permit, is unanimously affirmed, without costs. 11 In affirming the order below, we hold merely that the respondent did not act in excess of its authority in requiring the petitioners to obtain a permit from the New York City Department of Parks & Recreation, which included new rules and regulations, in order to operate their horse-drawn cabs on the roadways in Central Park, as well as upon the designated pathways. We express no opinion however as to the validity of the required permit, nor as to the provisions thereof, such as those that provide that the permit is revocable at will. Those issues are not before us on this appeal. Concur — Murphy, P. J., Kupferman, Carro, Silverman and Alexander, JJ.